Citation Nr: 1743897	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-11 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than May 4, 2007, for the award of service connection for posttraumatic stress disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1951 to December 1952 and from July 1955 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The May 2008 rating decision, in pertinent part, granted entitlement to service connection for PTSD and assigned a 50 percent rating effective May 31, 2007.  A notice of disagreement with the assigned effective date was received in September 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in March 2009.

In a July 2009 rating decision, the RO increased the rating for the Veteran's PTSD from 50 percent to 70 percent, effective February 27, 2009.  

In June 2011, the Veteran provided testimony before a Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Portland.  A transcript of the hearing is associated with the claims file. 

In a May 2012 decision, the Board granted an effective date of May 4, 2007, but no earlier, for the grant of entitlement to service connection for PTSD.  This grant was effectuated in a May 2012 RO rating decision, with the assignment of a 50 percent rating from the new effective date.  The Board decision was later vacated.

In August 2014, the Board readjudicated the claim of entitlement to an earlier effective date for the grant of service connection for PTSD pursuant to the settlement agreement.  The Veteran subsequently filed an appeal of the PTSD denial with the United States Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Partial Remand in April 2015.  Later that month, the parties filed an Amended Joint Motion for Partial Remand (Joint Motion).  In an April 2015 Order, the Court granted the Joint Motion, vacating the Board's August 2014 decision with respect to the issue of entitlement to an effective date prior to May 4, 2007, for the grant of service connection for PTSD, and remanding the claim to the Board for compliance with directives that were specified by the Joint Motion.  

In April 2016, the Board again denied the claim of entitlement to an earlier effective date for the grant of service connection for PTSD.  The Veteran subsequently filed an appeal of the PTSD denial with the United States Court of Appeals for Veterans Claims (Court).

The Veteran died in January 2017, while the case was pending at the Court.  Upon notification of the Veteran's death, the Court ordered the Veteran's estate, within 20 days after the date of the Court's order, to show cause why the Board's April 2016, Board decision should not be vacated and the appeal dismissed.  In an April 2017 response, the Veteran's counsel indicated that the Court should vacate the Board decision and dismiss the appeal.

In May 2017, the Court vacated the Board's April 2016 decision and dismissed the appeal.  Because of the Veteran's death, so, too, must the Board dismiss the Veteran's appeal.


FINDINGS OF FACT

1.  The Veteran died in January 2017.

2.  The Court vacated the Board's April 2016 decision which denied the claim of entitlement to an earlier effective date for the grant of service connection for PTSD; and dismissed the pending appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 	 § 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302  (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 	    	 38 C.F.R. § 20.1106  (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010  (b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010 (b) (2016). 

ORDER

The appeal is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


